DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it does not correctly describe the shape of the abrasive particles of the claimed invention.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. These claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 3-6 define grooves with relative roughness, various locations.  However, the only place in the originally filed specification that groove is mentioned is in paragraph 0266 where “groove” is one aspect of the “fracture region” which is “irregularly shaped” and extends from a base surface along the first side surface.  Therefore, claims 3-6 have no support in the original specification and are deemed new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ohishi et al (US 2011/0092137).
Claim 1:  Ohishi teaches a shaped abrasive particles 7 comprising a prism having at least three radial arms extending away from the central portion of a body (where the apex angle is); As each arm forms an angle smaller than 30o (Figure 2), the total angle for three arms would necessarily be less than 180o.  The radial arms joint to form apex angles (Ohishi, Figure 2 and para. 0111) which indicate that there exists at least one groove extending from a base surface along at least one side surface of the body.  
Claims 2-6:  The groove appears to define a serrated edge, extends vertically from a bottom surface for a fraction of the height of the side surface of the body or for the entire height of the side surface (See Figure 3, the top three curling edges).
Claim 7:  From Figure 2, it appears that the curling factor as defined in the claim is not greater than 10.
Claims 8, 10 and 11:  If an arbitrary midpoint of one of the arms is chosen to be shorter than the width of the central portion, the width from that midpoint is not greater than 90% of the central width, and the width on the tip of the body is not greater than 90% of that midpoint width.  See Figure 2.

Claim 9:  The abrasive structures appear to have at least one contour between a base surface and an upper surface.  See Figures 2 and 3.
Claim 12:  The first arm defines an angle of less than 30o (See Figure 2, the angle at the tip at any one of the three arms) which falls within the claimed range of less than 60o.
o (Figure 2), the total angle for three arms would necessarily be less than 175o.
Claim 14:  The tip has the shape of an arrow head (See Figure 2).
Claim 15:  The shaped abrasive structures are part of a fixed abrasive article (Ohishi, para. 0144 & 0149-0151).

Other references are cited as art of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



December 31, 2022